                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    OPERATING ENGINEERS HEALTH AND                     Case No. 20-cv-05559-JST
                                        WELFARE TRUST FUND FOR
                                   8    NORTHERN CALIFORNIA, et al.,
                                                         Plaintiffs,                       ORDER OF DISMISSAL UPON
                                   9                                                       SETTLEMENT
                                                 v.
                                  10                                                       Re: ECF No. 27
                                  11    GOES & NOCETI CONSTRUCTION, INC.,
                                        et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14           The parties have filed a notice of settlement. ECF No. 27. Accordingly, any scheduled

                                  15   hearings or deadlines are vacated, and this matter is dismissed with prejudice. The Clerk shall

                                  16   close the file.

                                  17           This order will be vacated if any party, after meeting and conferring with opposing parties,

                                  18   files a notice that settlement has not occurred by June 1, 2022.

                                  19           IT IS SO ORDERED.

                                  20   Dated: July 15, 2021
                                                                                        _______________________________________
                                  21                                                                   JON S. TIGAR
                                  22                                                             United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
